United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.G., Appellant
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Warwick, RI, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1993
Issued: June 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2013 appellant filed a timely appeal from the April 24, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for further merit review. As the last merit decision was issued on October 12, 2012, more than
180 days from the filing of this appeal, and pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of the claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 20, 2012 appellant, then a 45-year-old transportation security officer, filed a
traumatic injury claim alleging that she injured her left knee that day when she walked out of the
bag room door onto packed snow and fell while in the performance of duty. The employing
establishment confirmed that she fell and noted that employees were advised not to walk outside
when conditions were snowy or icy.
A January 30, 2012 magnetic resonance imaging (MRI) scan, read by Dr. Krishanu B.
Gupta, a Board-certified diagnostic radiologist, revealed a tear of the insertion of the posterior
cruciate ligament, medial cruciate ligament and severe medial compartment and moderate
patellofemoral and lateral compartment osteoarthritis, massive joint volume and effusion with
synovitis and a small cystic lesion seen within the visualized portions of the distal femur.
In a February 7, 2012 disability certificate, Dr. Norman Kornwitz, a Board-certified
orthopedic surgeon, advised that appellant was unable to work. In a February 7, 2012 treatment
note, he noted that she had an MRI scan which demonstrated significant medial compartment
wear, a tear at the posterior cruciate ligament with a large effusion. Dr. Kornwitz examined
appellant and recommended knee replacement surgery. OWCP also received notes from
physical therapy and nurses.
By decision dated April 18, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that her left knee condition was related to the
January 20, 2012 incident.
On July 8, 2012 appellant requested reconsideration. She enclosed additional medical
evidence and argued that her condition was work related. Appellant noted that she was
examined nine days prior to her injury and did not have a “posterior cruciate ligament” tear in
her left knee.
In a May 30, 2012 report, Dr. Kornwitz opined that, based upon an MRI scan and
appellant’s examination, “it is my opinion that her posterior cruciate ligament tear was causally
related to her slip and fall on January 20, 2012 while working security.” OWCP received a copy
of the February 7, 2012 report from Dr. Kornwitz and physical therapy notes.
In a July 6, 2012 report, Dr. Wolfgang Fitz, an orthopedic surgeon, noted that he saw
appellant on January 11, 2012. His evaluation of her left knee revealed an effusion, Baker’s cyst
and limited range of motion. Dr. Fitz noted that appellant lacked 10 degrees of extension and
was limited to 70 degrees of flexion. He advised that her posterior cruciate ligament was intact.
Dr. Fitz explained that a total knee replacement was recommended based upon his review of the
radiographic findings and physical examination.
By decision dated October 12, 2012, OWCP denied modification of the April 18, 2012
decision.
On April 12, 2013 appellant requested reconsideration and submitted additional evidence.
She described what happened on the date of the incident. Appellant related that she slipped on
ice and packed snow and fell on her back and was unable to move due to excruciating pain. She
2

noted that her left leg was injured in the incident. Appellant was able to return to full duty on
January 1, 2013 without restrictions. She submitted evidence including various statements and
incident reports pertaining to the January 20, 2012 incident. They included: an April 7, 2006
letter from the employing establishment, which indicated that appellant was offered an
appointment as a transportation security officer; a January 20, 2012 incident report; several
statements from colleagues and parking activity reports. Statements included: an October 26,
2012 statement from Raymond Houtman; a November 2, 2012 statement from Gregory Burr; a
November 21, 2012 statement from Stephen Stone; a December 27, 2012 statement from
John P. Pierson; a January 4, 2013 statement from Transportation Security Officer John Poland;
and an April 14, 2013 statement from Carolyn “Scarlet” Scire. These statements either noted
observing appellant immediately after she fell or indicated that she did not have health issues
prior to the fall.
In a December 21, 2012 report, Dr. Fitz noted that appellant was under his care and could
return to work on January 1, 2013. OWCP received copies of the January 30, 2012 MRI scan
from Dr. Gupta and the February 7 and May 30, 2012 reports from Dr. Kornwitz.
By decision dated April 24, 2013, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4

2

Id. at § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

ANALYSIS
Appellant disagreed with the denial of her claim and requested reconsideration on
April 18, 2013. The underlying issue on reconsideration is medical in nature, whether the
January 20, 2012 work incident contributed to an injury. In her April 12, 2013 statement,
appellant described the January 20, 2012 incident and asserted that she sustained a work-related
injury. This statement does not show that OWCP erroneously applied or interpreted a specific
point of law or advance a relevant legal argument not previously considered by OWCP as the
underlying issue is medical in nature. Also with her reconsideration request, appellant submitted
various witness statements and incident reports pertaining to the January 20, 2012 incident. This
is not relevant and pertinent new evidence, as the issue on appeal is medical in nature. The
factual occurrence of the January 20, 2012 incident is not in dispute as that incident has been
accepted. The claim was denied due to insufficient medical evidence on causal relationship;
medical evidence addressing how the work incident caused or aggravated a diagnosed medical
condition.
The new medical evidence submitted by appellant included a December 21, 2012 report
from Dr. Fitz, who noted that she was under his care and could return to work on
January 1, 2013. This report, while new, is not relevant as Dr. Fitz did not address the causal
relationship between the accepted work incident and a diagnosed medical condition. The
submission of evidence that does not address the particular issue involved does not constitute a
basis for reopening a case.5 OWCP received copies of the January 30, 2012 MRI scan from
Dr. Gupta and the February 7 and May 30, 2012 reports from Dr. Kornwitz. However, it
previously considered these reports in the prior decision dated October 12, 2012. The Board has
held that the submission of evidence or argument which repeats or duplicates that already in the
case record does not constitute a basis for reopening a case.6
Consequently, the evidence submitted by appellant on reconsideration does not satisfy
any of the regulatory criteria for reopening a claim for a merit review. Therefore, OWCP
properly denied appellant’s request for reconsideration.7
On appeal, appellant argued that the evidence supported that the incident occurred as
she alleged. The Board notes that the factual occurrence of the incident is not in dispute.
Appellant also argued that she did not have any medical conditions prior to her fall and that
Dr. Kornwitz provided an opinion that her condition was causally related. As noted, OWCP
previously considered Dr. Kornwitz’s opinion and found that it was insufficient.
Furthermore, the Board, in the present appeal, does not have jurisdiction to consider the
5

Robert P. Mitchell, 52 ECAB116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000).
6

Edward W. Malaniak, 51 ECAB 279 (2000).

7

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); Candace A. Karkoff, 56 ECAB 622 (2005)
(when an application for reconsideration does not meet at least one of the three requirements enumerated under then
section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for a review
on the merits).

4

merits of the claim. As discussed, appellant did not submit sufficient evidence to require
OWCP to reopen the claim for a merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

